Name: Commission Implementing Decision (EU) 2019/689 of 16 January 2019 on a pilot project to implement certain administrative cooperation provisions set out in Council Directive 91/477/EEC by means of the Internal Market Information System (Text with EEA relevance.)
 Type: Decision
 Subject Matter: information and information processing;  European construction;  defence;  executive power and public service;  politics and public safety
 Date Published: 2019-05-03

 3.5.2019 EN Official Journal of the European Union L 116/75 COMMISSION IMPLEMENTING DECISION (EU) 2019/689 of 16 January 2019 on a pilot project to implement certain administrative cooperation provisions set out in Council Directive 91/477/EEC by means of the Internal Market Information System (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1024/2012 of the European Parliament and of the Council of 25 October 2012 on administrative cooperation through the Internal Market Information System and repealing Commission Decision 2008/49/EC (the IMI Regulation) (1), and in particular Article 4(1) thereof, Whereas: (1) The Internal Market Information System (IMI) established by Regulation (EU) No 1024/2012 is a software application that is accessible via the internet and was developed by the Commission, in cooperation with the Member States, to help Member States comply with information exchange requirements in Union acts by providing a centralised communication mechanism to facilitate the cross-border exchange of information and mutual assistance. (2) Article 4(1) of Regulation (EU) No 1024/2012 allows the Commission to carry out pilot projects to assess the effectiveness of IMI in the implementation of administrative cooperation provisions in Union acts not listed in the Annex to that Regulation. (3) Council Directive 91/477/EEC (2) provides for administrative cooperation between Member States in relation to controls on the acquisition and possession of firearms. Article 13 of the Directive requires the Commission to lay down detailed arrangements for the systematic exchange of certain information by electronic means. The Commission has adopted Delegated Regulation (EU) 2019/686 (3) laying down detailed arrangements for the systematic exchange of information relating to the transfer of firearms within the Union. IMI could be an effective tool in the implementation of the administrative cooperation provisions falling within the scope of that Delegated Regulation. Those provisions should therefore be the subject of a pilot project under Article 4 of Regulation (EU) No 1024/2012. (4) IMI should provide the technical functionality allowing the national authorities referred to in Article 13(3) of Directive 91/477/EEC to meet all their obligations set out in Articles 4, 5 and 6 of Delegated Regulation (EU) 2019/686. (5) In relation to information and documents containing personal data transmitted or uploaded as part of the pilot project, the date to be considered as formal closure of the administrative cooperation procedure should be clearly established to ensure that the personal data is blocked and removed as soon as it is no longer necessary for the purposes for which it was collected. The date to be considered as formal closure should be the expiry date of the relevant prior consent document, transfer authorisation or accompanying document, as transmitted by the competent authority. (6) Pursuant to Article 4(2) of Regulation (EU) No 1024/2012, the Commission is to submit an evaluation of the outcome of the pilot project to the European Parliament and the Council. It is appropriate to specify the date by which it is to do so. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 24 of Regulation (EU) No 1024/2012, HAS ADOPTED THIS DECISION: Article 1 The pilot project Paragraphs 2 and 4 of Article 13 of Directive 91/477/EEC, insofar as the exchange of information mentioned in those paragraphs falls within the scope of Delegated Regulation (EU) 2019/686, shall be subject to a pilot project to implement the administrative cooperation provisions set out in those paragraphs, as further detailed in that Delegated Regulation, by means of the Internal Market Information System (IMI). Article 2 Competent authorities For the purposes of the pilot project, the national authorities referred to in Article 13(3) of Directive 91/477/EEC shall be considered as competent authorities. Article 3 Administrative cooperation between competent authorities 1. For the purposes of the administrative cooperation detailed in Article 4 of Delegated Regulation (EU) 2019/686, IMI shall provide a notification functionality for uploading the documents and transmitting the information referred to in that Article. 2. For the purposes of the administrative cooperation detailed in Article 5 of Delegated Regulation (EU) 2019/686, IMI shall provide a repository for storing and sharing the lists of firearms referred to in that Article. 3. For the purposes of the administrative cooperation detailed in Article 6 of Delegated Regulation (EU) 2019/686, IMI shall provide a notification functionality for uploading the documents and transmitting the information referred to in that Article. Article 4 Formal closure of administrative cooperation procedures For the purposes of blocking and deleting personal data pursuant to Article 14 of Regulation (EU) No 1024/2012, the expiry date transmitted pursuant to Article 4(1)(e) or, as applicable, Article 6(1)(g) of Delegated Regulation (EU) 2019/686 shall be considered as the date of formal closure of the administrative cooperation procedure in question. Article 5 Monitoring and reporting The Commission shall provide Member States with statistics and information on the usage of IMI and the functioning of the pilot project. Such reporting shall not include statistics on the numbers and categories of firearms transferred between Member States. Article 6 Evaluation The evaluation of the outcome of the pilot project required by Article 4(2) of Regulation (EU) No 1024/2012 shall be submitted to the European Parliament and the Council by 31 December 2022. Article 7 Entry into force This Decision shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Done at Brussels, 16 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 316, 14.11.2012, p. 1. (2) Council Directive 91/477/EEC of 18 June 1991 on control of the acquisition and possession of weapons (OJ L 256, 13.9.1991, p. 51). (3) Commission Delegated Regulation (EU) 2019/686 of 16 January 2019 laying down the detailed arrangements under Council Directive 91/477/EEC for the systematic exchange, by electronic means, of information relating to the transfer of firearms within the Union (see page 1 of this Official Journal).